Exhibit 10.14

EMPLOYMENT AGREEMENT

Frederick H. Earnest

THIS AGREEMENT shall be effective as of November 1, 2012 ("Effective Date") by
and among Vista Gold Corp. (“VGC”), a Yukon Territory Corporation, Vista Gold
U.S. Inc., a Delaware Corporation ("Employer"),  and Frederick H.
Earnest ("Employee").

1.         Employment.  Employer hereby employs Employee and Employee hereby
accepts employment by Employer upon the terms and conditions hereinafter set
forth.

2.         Term.  The term of this Agreement (the "Term") shall begin on the
Effective Date, shall not be for a definite period, but rather continued
indefinitely until terminated in accordance with paragraph 6 of this Agreement.

3.         Compensation.

a.

Employer shall pay Employee a base salary at an annual rate of $325,000 (less
such withholdings and deductions as required or permitted by law or by
Employer’s policies) ("Base Salary").  Employee’s Base Salary will be reviewed
annually by the Board of Directors of VGC (the “Board”) and may be adjusted in
the sole discretion of the Board based on such review. 

b.

Employee shall be entitled to five  (5)    weeks paid vacation per year, and
shall also receive health, dental, life, disability and accidental death and
dismemberment insurance, and a 401(k) benefit plan, on the same basis as made
available to other United States employees of Employer.  Employer may, in its
discretion, also reimburse Employee for dues for professional organizations of
which Employee is a member. 

c.

On such terms and conditions as may be approved by the Board in its discretion,
Employee may be permitted to participate in VGC’s Short Term Incentive Plan
(“STIP”) and Long Term Equity Incentive Plan (“LTIP”). 

4.         Duties. 

                        a.                    Employer hereby employs Employee,
and Employee agrees to be employed, as  President & Chief Executive Officer of
VGC and Employer. Employee shall, subject to the direction and control of the
Board, devote his full time and attention and his skills to the business of VGC,
Employer and their Subsidiaries (as defined in Section 5 hereof)  and shall
properly and efficiently carry out the duties assigned to him by the Board.
Employee shall at all times act in the best interests of VGC, Employer and their
Subsidiaries and shall not, without the prior consent in writing of the Board,
engage in any other activity or employment which, in the judgment of the Board,
conflicts with or impairs the ability of Employee to perform his duties under
this Agreement.     

                        b.                    Employee shall comply with all
policies, procedures, and rules of Employer as may be in effect or modified from
time to time.  Employee shall perform all of his duties,



-  1  -

--------------------------------------------------------------------------------

 

and shall insure that all actions performed within his area of responsibility
are performed, in full compliance with all applicable laws

5.         Other Duties.    Upon request by the Board, for so long as the Board
may specify in its discretion, and without compensation in addition to that
provided by this Agreement, Employee shall:

                        a.                    serve as a member of the Board.

                        b.                    serve as a member of the board of
directors of the Employer. 

                        c.                    serve as an officer of or the
nominee of VGC on the board of directors of any other companies in which either
or both of VGC and Employer has an interest (each such company being hereinafter
referred to collectively as the "Subsidiaries"), subject to appropriate
authorization by the companies involved.

            Upon termination of this Agreement or upon request by the Board,
Employee shall resign from each of the positions which he has assumed pursuant
to this paragraph 5, and shall sign all documents and take all steps as the
Board may in its discretion deem necessary or advisable to effect such
resignations.

6.            Termination and Severance Compensation.

            a.            Definitions.

                                                                        (1)                              “Just
Cause” means any breach of this Agreement by Employee, including, without
limitation, any breach of Employee’s covenants in Sections 10 or 11; any failure
to perform assigned job responsibilities that continues unremedied for a period
of thirty days after written notice to Employee by Employer; conviction of a
felony or misdemeanor or failure to contest prosecution for a felony or
misdemeanor (other than a minor traffic offense); the Employer’s reasonable
belief that Employee engaged in or permitted a violation of any statute, rule or
regulation, any of which in the judgment of Employer is harmful to the business
or reputation of VGC, Employer, or any Subsidiary; the Employer’s reasonable
belief that Employee engaged in unethical practices, dishonesty or disloyalty;
the death of Employee; or any disability of the Employee which renders him
unable to perform the essential functions of his position with or
without  reasonable accommodation (provided that no accommodation that imposes
undue hardship on Employer, VGC, or any Subsidiary shall be required). 

                                                                        (2)                              “Good
Reason” means Employer’s material breach of the terms of this Agreement which
continues unremedied for a period of thirty days after written notice to
Employer by Employee;.

                                                                        (3)                              “Material
Adverse Change” means the assignment to Employee of any duties that are
substantially inconsistent with or materially diminish Employee’s position; or a
material reduction of Employee’s Base Salary or other compensation; or the
Employer relocating the Employee’s primary work location to any location more
than 50 miles away from the Employee’s primary work location as of the date of
this Agreement.





-  2  -

--------------------------------------------------------------------------------

 

                        (4)            “Change of Control” means:

                                                                                                                                                (a)                                          
any consolidation or merger of VGC or the Employer with or into any entity, or
any other corporate reorganization, in which, or as a result of which, the
shareholders of VGC or the Employer immediately prior to such consolidation,
merger or reorganization own less than a majority of the aggregate voting power
of VGC or the Employer immediately after such consolidation, merger or
reorganization; or

                                                                                                                                                (b)                                          any
transaction or series of related transactions in which, or as a result of which,
the shareholders of VGC or the Employer immediately prior to such transaction or
series of transactions own less than a majority of VGC’s or the Employer’s
aggregate voting power after such transaction or series of transactions; or

                                                                                                                                                (c)
                                        the sale or disposition of all or
substantially all of the assets of VGC or the Employer, whether by sale,
amalgamation, consolidation, merger or otherwise; or

                                                                                                                                                (d)                                          any
transaction or series of related transactions in which, or as a result of which,
within six months of the date of the last of any such transaction, the
individuals who, prior to the first of such transactions, constituted the entire
Board cease to constitute at least a majority of the Board.   

                        b.                    Employee may terminate this
Agreement and his employment without Good Reason after thirty days written
notice to Employer, and Employer may terminate this Agreement and Employee’s
employment at any time for Just Cause.  Upon the effective date of such
termination, all compensation, benefits, and other payments under this Agreement
shall cease, and Employee shall be paid only his Base Salary through the date of
termination, for any unused vacation time, and for any unreimbursed business
expenses that are subject to reimbursement under Employer’s then current policy
on business expenses.

                        c.                    Employee may terminate this
Agreement and his employment at any time for Good Reason or in the event of a
Material Adverse Change by giving Employer written notice which specifies with
particularity the facts and circumstances which, in Employee’s view, constitute
Good Reason or Material Adverse Change.  In the event of such termination,
Employee shall receive:

                                                                        (1) 
                          all compensation provided in the foregoing paragraph 3
through the effective date of such termination,

                                                                        (2)                              payment
for any unused vacation time,

                                                                        (3)                              reimbursement
for any unreimbursed business expenses that are subject to reimbursement under
Employer’s then current policy on business expenses; and

                                                                        (4)
                            continuation of all compensation provided in the
foregoing paragraph 3 for a period of twenty-four  (24)  months from the
effective date of such termination; except Employee shall have no right to (a)
participate in or receive any benefit from the STIP with respect to the year in
which such termination occurs, or (b) participate in or receive any Award (as
that term is defined in the LTIP) under the LTIP granted after the date of such



-  3  -

--------------------------------------------------------------------------------

 

termination. 

                        d.                    Employer may terminate this
Agreement and Employee’s employment at any time without Just Cause.  In the
event of such termination, Employee shall receive:

                                                                        (1) 
                          all compensation provided in the foregoing paragraph 3
through the effective date of such termination,

                                                                        (2)                              payment
for any unused vacation time,

                                                                        (3)                              reimbursement
for any unreimbursed business expenses that are subject to reimbursement under
Employer’s then current policy on business expenses; and

                                                                        (4)
                            continuation of all compensation provided in the
foregoing paragraph 3 for a period of twenty-four  (24)  months from the
effective date of such termination; except Employee shall have no right to (a)
participate in or receive any benefit from the STIP with respect to the year in
which such termination occurs, or (b) participate in or receive any Award (as
that term is defined in the LTIP) under the LTIP granted after the effective
date of such termination. 

                        e.                    Employer or Employee may terminate
this Agreement and the Employee's employment at any time within twelve (12)
months of a Change of Control.  In the event of such termination, Employee shall
receive:

                                                                        (1) 
                          all compensation provided in the foregoing paragraph 3
through the effective date of such termination,

                                                                        (2)                              payment
for any unused vacation time,

                                                                        (3)                              reimbursement
for any unreimbursed business expenses that are subject to reimbursement under
Employer’s then current policy on business expenses; and

                                                                        (4)
                            continuation of all compensation provided in the
foregoing paragraph 3 for a period of twenty-four (24)  months from the
effective date of such termination; except that during that period (a) the STIP
benefit shall be calculated and paid based upon the average of the percentage of
Base Salary received in the two years preceding the termination date or, if
Employee has completed less than two years of employment with Employer, the
target percentage specified in the STIP, and (b) Employee shall have no right to
participate in or receive any Award (as that term is defined in the LTIP) under
the LTIP granted after the effective date of such termination.

                        f.                    If this Agreement and Employee’s
employment are terminated pursuant to the foregoing paragraphs 6 c., 6 d., or 6
e., then, with respect to any period after the effective date of such
termination during which any benefits specified in the foregoing paragraph 3
continue (the “Continuation Period”):

                                                                        (1)                              the
Employee shall be deemed to be an employee of Employer, except that the Employee
shall not be entitled to receive a matching contribution to his retirement
savings plan from the Employer; 

                                                                        (2)                              If
the cost to Employer of extending to Employee any of the benefits specified in
the foregoing paragraph 3 b. increases by reason of such



-  4  -

--------------------------------------------------------------------------------

 

termination, then Employee may elect either to (a) continue to receive any or
all of such benefits during the Continuation Period by paying the amount of that
cost increase or (b) discontinue receiving any or all of such benefits;

                                                                        (3)                              If
the Employee becomes employed by any other employer and becomes eligible to
receive any of the benefits specified in the foregoing paragraph 3 b. from that
employer, then as of the date upon which the Employee becomes eligible to
receive such benefits from that employer, Employee’s right to receive such
benefits from Employer shall cease;

                                                                        (4)                              Subject
to the approval of the Board in its discretion, and if permitted by the Vista
Gold Corporation Stock Option Plan, all stock options held by Employee as of the
effective date of such termination shall be deemed fully vested as of the
effective date of such termination and, for the purpose of exercise of such
stock options, Employee’s employment shall be deemed to be terminated as of the
last day of the Continuation Period unless the Employee has exercised the
Retirement Option described in paragraph 6.f.(5) below, in which case the
Employee’s employment shall be deemed to have terminated as of the effective
date of such termination; 

                                                                        (5)                              Employee
may elect to receive as the “Retirement Option” the net present value, as
calculated by the Employer, of all payments and benefits which he is entitled to
receive under this Agreement during the Continuation Period, less such
withholdings and deductions as required or permitted by law or by Employer’s
policies, by giving notice of such election to the Employer within thirty days
of the effective date of such termination; and

                                                                        (6)                              If
the Employee dies during the Continuation Period, any amounts that would
otherwise have been paid to Employee under this Agreement during the
Continuation Period shall be paid in a lump sum to the Employee’s estate, and
for the purpose of any insurance policies or survivor benefits the Employee will
be deemed to have died while employed by Employer, so that the Employee’s
designated beneficiaries or Employee’s estate, as the case may be, shall receive
the proceeds of such policies or such benefits.

7.         Lawsuits. Employee shall promptly notify the Board of any suit,
proceeding or other action commenced or taken against VGC, Employer or any
Subsidiary, or of any facts or circumstances of which Employee is aware which
may reasonably form the basis of any suit, proceeding or action against VGC,
Employer or any Subsidiary.

8.         Board Information. Employee shall keep the Board fully informed of
all matters concerning VGC, Employer and the Subsidiaries and shall provide the
Board with status reports concerning such entities at such times, in such manner
and containing such information as the Board may request from time to time.

9.         Compliance with Laws. To carry out his obligations hereunder,
Employee shall make reasonable efforts to familiarize himself with and shall
cause VGC, Employer and the Subsidiaries to comply with all relevant and
applicable laws, regulations and orders and in particular, shall conduct the
business of VGC, Employer and the Subsidiaries in a manner so as to cause VGC to
comply in all material respects with all federal, provincial, state or local



-  5  -

--------------------------------------------------------------------------------

 

environmental laws, regulations and orders of application in each jurisdiction
where VGC, Employer and the Subsidiaries carries on business or owns assets.
Employee shall promptly notify the Board if he becomes aware that VGC, Employer
or any of the subsidiaries has violated any law.

10.        Disclosure of Information. By acceptance of this Agreement, Employee
expressly acknowledges that he has received or will receive certain confidential
information pertaining to the operations and business affairs of VGC, Employer
and the Subsidiaries and, as the same may exist from time to time, such
information is a valuable, special and unique asset of the business of VGC.
Employee agrees that he shall not, during his employment under this Agreement or
at any time thereafter, disclose any such information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever
without the prior written consent of VGC. Employee also hereby agrees that
immediately upon any termination of this Agreement, for any reason whatsoever,
Employee shall return to VGC all copies of any such information (in whatever
form) then in Employee's possession. The Employee, VGC and the Employer agree
that upon a breach or violation of any provision of Section 10, VGC and the
Employer, in addition to all other remedies which might be available to them,
shall be entitled as a matter of right to equitable relief in any court or
competent jurisdiction, including the right to obtain injunctive relief or
specific performance. The Employee, VGC and the Employer agree that the remedies
at law for any such breach or violation are not fully adequate and that the
injuries to VGC and the Employer as a result of the continuation of any breach
or violation are incapable of full calculation in monetary terms and, therefore,
constitute irreparable harm. The provisions of Section 10 shall survive
termination of this Agreement.    

11.      Non-Solicitation.  Employee agrees that during the term of this
Agreement, during the Continuation Period, and for a period of two years
following the end of the Continuation Period, Employee will not 

                        a.                    Hire, offer to hire, entice away
or in any other manner persuade or attempt to persuade any officer, employee or
agent of VGC, Employer or any of the Subsidiaries to alter or discontinue a
relationship with VGC, Employer or any of the Subsidiaries, or to do any act
that is inconsistent with the interests of VGC, Employer or any of the
Subsidiaries; or

                        b.                    Directly or indirectly solicit,
divert, or in any other manner persuade or attempt to persuade any supplier of
VGC, Employer or any of the Subsidiaries to alter or discontinue its
relationship with VGC, Employer or any of the Subsidiaries.

            Employer and Employee agree that: this provision does not impose an
undue hardship on Employee and is not injurious to the public; that this
provision is necessary to protect the business of VGC, Employer, and the
Subsidiaries; the nature of Employee’s responsibilities with VGC, Employer, and
its affiliates under this Agreement require Employee to have access to
confidential information which is valuable and confidential; the scope of this
Section 11 is reasonable in terms of length of time and geographic scope; and
adequate consideration supports this Section 11, including consideration
herein.  The provisions of Section 11 shall survive the termination of this
Agreement.

11.        Assignment. This Agreement and rights and obligations of the parties
hereto may be assigned by VGC, or Employer and shall bind and inure to the
benefits of the assigns, successor or successors of VGC, and Employer and,
insofar as payments are to be made to



-  6  -

--------------------------------------------------------------------------------

 

Employee after his death, shall inure to the benefit of the assigns, heirs,
estate or legal representative of Employee. This Agreement is personal to
Employee and may not be assigned by Employee.

12.        Entire Agreement; Modifications. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations, and discussions
of the parties.  There are no conditions, representations, warranties,
covenants, agreements or other provisions, express or implied, relating to the
subject matter of this Agreement except as expressly provided in this
Agreement.  This Agreement may only be changed, modified, supplemented or
amended by an agreement in writing signed by the party to be bound thereby.

13.        Governing Law. This Agreement shall be interpreted and governed in
accordance with the laws of the State of Colorado.

14.        Arbitration. Any controversy or claim arising from or related to
Employee's employment, this Agreement, or the breach thereof, will be settled by
final and binding arbitration before a panel of three arbitrators in Denver,
Colorado and judgment may be entered upon the arbitration award by any court
having jurisdiction thereof. Matters subject to this provision include, without
limitation, claims or disputes based on statute, contract, common law and tort
and will include, for example, matters pertaining to termination,
discrimination, harassment, compensation and benefits. Matters to be resolved
under this provision also include claims and disputes arising out of statutes
such as the Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act and any other anti-discrimination statute,
ordinance or rule. Such arbitration shall be administered by the American
Arbitration Association under the then prevailing applicable rules of the
American Arbitration Association. Within 15 days after the commencement of such
arbitration, each party shall select one person to act as arbitrator and the two
selected shall select a third arbitrator within 10 days of their appointment. If
the arbitrators selected by the parties are unable or fail to agree upon the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association. All fees and expenses of the arbitration shall be borne
by Employer. However, each party shall be responsible for and shall pay his or
its own attorneys' fees. Notwithstanding this provision, however, either party
may apply to any court having jurisdiction hereof and seek injunctive relief to
maintain the status quo until the arbitration award is rendered or the
controversy is otherwise resolved.

15.        Severability. If any part of this Agreement is for any reason
declared to be illegal, invalid, unconstitutional, void or unenforceable, all
other provisions hereof not so held shall be and remain in full force and
effect, and the intention of the parties as expressed in the stricken
provision(s) shall be given effect to the extent possible.

16.        Dollar References. All references to "dollars" and "$" shall mean
United States Dollars.





-  7  -

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year set forth below their signatures, effective as of the day and year
first above written.

Vista Gold U.S. Inc.

 

/s/ John F. Engele            

Authorized Signatory

 

 

Vista Gold Corp.

 

/s/ Michael B. Richings

Authorized Signatory

 

 

 

 

 

/s/ Frederick H. Earnest

Employee

 

 

 

 

 



-  8  -

--------------------------------------------------------------------------------